Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 22, 2022

The Court of Appeals hereby passes the following order:

A22A1600. THE STATE v. SANDRA JEAN BALDWIN.

      Upon consideration of the State of Georgia’s motion to withdraw its appeal in
the current matter, it is hereby GRANTED, and this appeal is deemed
WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/22/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.